Citation Nr: 1141504	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


WITNESSES AT HEARING ON APPEAL

Appellant, V.M.B. (his daughter), and C.G. (his grandson)


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In August 2011, the appellant testified during a hearing conducted via video conference with the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons who accept a payment from the FVEC, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In this case, the appellant does not contend that he served in the organized military forces of the Government of the Commonwealth of the Philippines, or in the Philippine Scouts.  He contends that he served in the underground forces of the Commonwealth of the Philippines as a recognized guerilla.  

In February 2009, the RO received the appellant's application for the one-time payment from the FVEC. 

The RO submitted the pertinent information to the National Personnel Records Center (NPRC) for verification.  In September 2009, and in September 2010, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

However, during his August 2011 Board hearing, the Veteran testified that during his claimed service he used the nickname "[redacted]" for [redacted] (see Board hearing transcript at page 4).  He said his friends and others used that name (Id.).  He further indicated that he served with the 1st Company, 3rd Battalion, 2nd Regiment of the Scouting Squadron (Id. at 3).

The Board is of the opinion that, in the interest of due process and fairness, and prior to consideration of the appellant's case, the NPRC should be requested to conduct another search for information regarding him under all possible names, including "[redacted]", and under all unit names identified by him.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request that the NPRC conduct a search for all records regarding the appellant under the name "[redacted]" as a member of the Philippine Commonwealth Army, including the recognized guerilla, in the service of the United States Armed Forces, including as a member of the 1st Company, 3rd Battalion, 2nd Regiment-Scouting Squadron.

2. Then, readjudicate the appellant's claim for a one-time payment from the FVEC.  If the benefits sought on appeal remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board as appropriate. 


No action is required of the appellant until he is notified by the RO/AMC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



